429 P.2d 532 (1967)
Billy Floyd WILEY, Petitioner,
v.
PARDON & PAROLE DEPT., and District Court of Oklahoma County, State of Oklahoma, Respondents.
No. A-14264.
Court of Criminal Appeals of Oklahoma.
June 28, 1967.

MEMORANDUM OPINION AND ORDER
BUSSEY, Judge.
Petitioner seeks his release from confinement in the State Penitentiary at McAlester, where he is currently incarcerated by virtue of judgments and sentences rendered against him in the District Court of Oklahoma County for the crimes of Robbery with Firearms, Unauthorized Use of a Motor Vehicle, and Burglary in the Second Degree.
Petitioner alleges that while on parole from the above named judgments and sentences, he was arrested, charged and confined in the Oklahoma County jail on July 5, 1966, on which date he was ordered held on a warrant of the State Pardon and Parole Board which had, on June 30, 1966, revoked his probation. The petitioner was held in the Oklahoma County jail until the charges against him were dismissed, and returned to the State Penitentiary at McAlester on the revocation order on the 20th day of December, 1966, some five months and 15 days after he was retained by the revocation warrant above mentioned.
Since the petitioner does not challenge the validity of the judgments and sentences under which he is currently confined, the State has demurred to his application for immediate release, but concedes that he should be credited with the five months and 15 days in which *533 he was confined in the Oklahoma County jail under the revocation warrant.
We are of the opinion that the State's Demurrer to the application for habeas corpus should be, and the same is hereby, sustained and that petitioner should be granted the five months and 15 days as credit on his record by the Warden of the State Penitentiary.
It is therefore the order of this court that the Warden is directed to credit the petitioner on the records of the State Penitentiary with the five months and 15 days which petitioner was held in the Oklahoma County jail under the revocation of his parole warrant.